ANDREE Layton Roaf, Judge, dissenting. I would reverse and remand this case for an award of benefits in line with the ALJ’s opinion in this case. As in Clark v. Sbarro, 68 Ark. App. 350, 8 S.W.3d 36 (1999), the circumstances surrounding Mr. Wood’s unfortunate accident and death are sufficient to rebut the presumption that his death was substantially occasioned by the use of marijuana. Once again, the Commission has played fast and loose with the evidence before it in reaching its decision to deny benefits to Mr. Wood’s family. The record reflects that Mr. Wood and his crew were engaged in removing debris and tree limbs from a downed power line that was dead the day before and, while they were working on it again the next morning, the line suddenly became energized. According to Jason Sullivan, the only witness to testify about the circumstances of this event: I don’t know if I was walking under the wire or if I was crossing over it but when it left my hand and hit the ground, it started shooting sparks all over the place. I was like, whoa, and everybody said the line is hot, the line is hot run. ... When I looked up, everybody was scattering. I took off running. I probably ran a quarter or fifty feet and stood up on a big tree that was out of the water so I could find out what was going on. About that time I heard them holler for the decedent and everybody said he was hurt. According to the coroner, his investigative report stated that Mr. Wood “tried to pick up a tree limb and tried to remove the wire from the limb and ... was struck in the face as the wire fell off the tree branch and the wire was said to- have fallen on him.” In his opinion awarding benefits, the ALJ stated: Witnesses testified that the power line in question was dead the evening before when they worked on the same right-of-way; however, the next morning when they returned to clear debris at the same site and began working, sparks were noted coming from the line, and everyone shouted that the line was hot and tried to get out of the way, but Decedent Claimant was either struck by the line or was holding the line to move it, about at the time he was fatally injured. However, the Commission seemed to read a great deal more into the evidence than did the ALJ: In the process of clearing the debris an electrical line became energized. Someone shouted that the line was “hot” and everyone managed to get out of the way except the decedent.... Furthermore, the evidence reflects that both Mr. Hall and Mr. Sullivan heeded the warning of the “hot” line, something which claimant did not do.... Mr. Sullivan and Mr. Hall both testified that after being warned of the “hot wire,” they were able to avoid it. However, claimant’s actions did not prove him to be as nimble. The first problem with these findings is that William Hall gave no testimony whatsoever about the downed power fine, but testified only that he saw Mr. Wood changing a tire that morning before commencing work and that he did not appear to be impaired. This inexcusable misstatement of the facts suggests an attempt by the Commission to bolster its entirely speculative and illogical conclusion that, because Mr. Wood was the only person killed by the hot wire, “everyone” else must have “heeded” the warnings and managed to get out of the way of the wire, but that Mr. Wood was not “nimble” enough to do so because of his drug usage. Of course, the warning shouts came after the line had suddenly become energized and had fallen, not before. According to Mr. Sullivan, the shouts came only after the fine left his hand, fell to the ground, and began shooting sparks; he did not have to “avoid” it because it had already fallen onto the ground. Unfortunately, the line fell onto Mr. Wood’s face rather than the ground, and he did not survive. I must, however, agree with the Commission’s analysis in one respect — Mr. Wood was not “nimble” enough to outrun electricity. I would reverse and remand for an award of benefits.